DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 12/20/21 is acknowledged and has been entered.  Claim 1 has been amended.  Claims 12-14 remain withdrawn as being directed to non-elected inventions.  Accordingly, claims 1-11 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zielinski et al. (US 9,476,873) in view of Zou et al (Sensors and Actuators B, available online 10 May 2016, pages 1173-1180).
Zielinski et al discloses a method for detecting a hapten such as 25OHD (small molecule analyte) in a sample (e.g. col 1, lines 58 – col 2, lines 22, col 6, lines 17-67).  Zielinski et al discloses that the method comprises providing a 25OHD-BSA (small analyte conjugated to BSA ligand) (second component) conjugate which can be immobilized to a solid phase (e.g. col 6, lines 53-67).  Zielinski et al discloses contacting this immobilized compoennt with a labeled 25OHD antibody (third component) which can be labeled with enzyme and allowing the antibody, sample and immobilized 25OHD antibody to compete (e.g. col 6, lines 53-67).  Zielinski et al discloses washing (separating step) and then measuring the amount of concentration (abstract, e.g. col 1, lines 58-64, col 6, lines 53-67).  Zielinski et al discloses the fluid sample can be serum, plasma, blood, (col 1, lines 10-15, col 2, lines 54-67, col 4, lines 46-53).  Zielinski et al discloses that the measured signal is compared with a standard curve 

          Zou et al teaches that it is known and conventional in the art that anti-bsa antibodies (first component comprising receptor for the ligand) can be immobilized to a solid phase wherein the anti-bsa captures and immobilizes a bsa which is conjugated with a small molecule (e.g. Fig. 3 and page 1175).
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate anti-bsa antibodies for the immobilization of the BSA conjugate in the method of solid phase of Zielinski et al because Zou et al shows that it is known and conventional in the art ant Zielinkski et al teaches that any immunoassay format known in the art can be utilized.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating anti-bsa antibodies for the immobilization of the BSA conjugate in the method of solid phase of Zielinski et.
          With respect to “contacting a fluid sample derived from a subject containing or suspected of containing a concentration of 1 nanomolar or less” as recited in the instant claims.  Zielinski et al specifically teaches the sample is derived from a mammalian subject and the detection of the small molecule in the sample. Therefore, Zielinski et al suspects the fluid sample contains the small molecule.  Zielinski et al also discloses detecting low concentrations such as ng/ml.  As is known in the art mass concentration  to molar concentration conversion can be determined with molar mass; mass concentration and molar concentration (see e.g.  www.endmemo.com/chem/massmolarconcentration.php?I=ng/ml&s-nmol/ml). Thus, it is .

           Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zielinski et al. in view of Zou et al as applied to claims 1, 3-6 and 9-11 above, and further in view of
Leeuwenburgh (US 2003/0044878).
           See above for the teachings of Zielinski et al. in view of Zou et al. 
             Zielinski et al. in view of Zou et al et al differ from the instant invention in failing to teach the analyte is 8-hydroxyguanine and the detection molecule is capable of specifically binding with the 8-hydroxyguanine.

            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate antibodies specific for 8-hydroxyguanine and conjugate 8-hydroxyguanine with BSA into the modified method Zielinski for the detection of 8-hydroxyguanine because Leeuwenburgh teaches that it is known and conventional in the art to utilize antibodies for 8-hydroxyguanine in assays for the detection of 8-hydroxyguanine and one of ordinary skill in the art would use the appropriate reagents to detect the desired analyte, in the instant case 8-hydroxyguanine. Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating antibodies which would be specific for 8-hydroxyguanine and 8-hydroxyguanine/bsa into the modified method of Zielinski.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zielinski et al. in view of Zou et al as applied to claims 1, 3-6 and 9-11 above, and further in view of McCapra (US 5,283,334).
            See above for the teachings of Zielinski et al and Zou et al.
            Zielinski et al and Zou et al differ from the instant invention in failing to explicitly teach the components added concurrently or contacting the fluid sample with the first component prior to contacting the first component with the second component.

           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to contact the sample, immobilized reagents and detection reagents simultaneously or to contact the fluid sample with the first component prior to contacting the first component with the second component in the modified method of Zielinski et al because McCapra shows that the order in which assay reagents are added and reacted may vary widely as is known in the art and teaches that it is known and conventional in the art that reagents can be added simultaneously or that reagents can be added prior to that of other reagents.  Further, the Courts have held that changes to the sequence of adding ingredients is prima facie obvious (MPEP 2144.04). See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 
Therefore, absent evidence of criticality it would have been obvious to arrive at the claimed invention by contacting the sample, immobilized reagents and detection reagents simultaneously or to contact the fluid sample with the first component prior to contacting the first component with the second component in the modified method of Zielinski et al because the ordinary artisan would have expected to achieve the same results by selecting any order of adding sample with the recited reagents.  Thus, absent 

Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive.  
103 Rejections: 
Applicant argues that there is no rationale for combining Zielinski et al and Zou et al to achieve a method for detecting low concentration of small molecule analyte in a fluid sample derived from a subject containing or suspected of containing a concentration of 1 nanomolar or less of the small molecule analyte.
This argument is not found persuasive because as stated supra.  Zielinski et al specifically teaches the sample is derived from a mammalian subject and the detection of the small molecule in the sample. Therefore, Zielinski et al suspects the fluid sample contains the small molecule.  Zielinski et al also discloses detecting low concentrations such as ng/ml.  As is known in the art mass concentration  to molar concentration conversion can be determined with molar mass; mass concentration and molar concentration (see e.g.  www.endmemo.com/chem/massmolarconcentration.php?I=ng/ml&s-nmol/ml). Thus, it is well within the realm of one of ordinary skill in the art to convert ng/ml to nanomolar. .

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641